PER CURIAM.
The denial of appellant’s rule 3.800(a) motion to correct an illegal sentence filed in case numbers 80-01782 and 93-05219 is affirmed without prejudice. Appellant may file a rule 3.800(a) motion in case number 91-22625 if there is a scoresheet error that is apparent from the face of the record and if the life sentence could not have been imposed absent the alleged scoresheet error. See Brooks v. State, 930 So.2d 835 (Fla. 4th DCA 2006).
STEVENSON, C.J., POLEN and SHAHOOD, JJ., concur.